Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 60-90 are presented for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 60 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 60 claims “a first group” and “a second group” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.

Claim 60 claims “applying the tinting instructions to the first and second groups of optically switchable windows” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.

Claim 60 claims “wherein the tinting instructions include preference for using available power for the second group of optically switchable windows over the first group of optically switchable windows” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.

Claim 61 claims “wherein the preference is to use available power to hold or increase tint of the second group of optically switchable windows and/or reduce power to the first group of optically switchable windows” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.

Claim 62 claims “wherein the tinting instructions are determined to reduce power usage using feedback data received from one or more sensors disposed at the building” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.

Claim 63 claims “wherein the tinting instructions are determined based in part on a present power usage and/or present available power” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.

Claim 64 claims “determining at each time interval whether each optically switchable window in the building belongs in the first group or the second group” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.

Claim 65 claims “whether each optically switchable window in the building belongs in the first group or the second group” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.

Claim 69 claims “a first group” and “a second group” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.

Claim 69 claims “apply, or direct application of, tinting instructions to the first and second groups of optically switchable windows” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.
Claim 70 claims “wherein the preference is to use available power to hold or increase tint of the second group of optically switchable windows and/or reduce power to the first group of optically switchable windows” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.

Claim 71 claims “wherein the tinting instructions are determined to reduce power usage using feedback data received from one or more sensors disposed at the building” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.

Claim 72 claims “wherein the tinting instructions are determined based in part on a present power usage and/or present available power” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.

Claim 73 claims “determine at each time interval whether each optically switchable window in the building belongs in the first group or the second group” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.

Claim 74 claims “whether each optically switchable window in the building belongs in the first group or the second group” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.

Claim 81 claims “a first group” and “a second group” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.

Claim 81 claims “apply the tinting instructions to the first and second groups of optically switchable windows” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.

Claim 82 claims “wherein the preference is to use available power to hold or increase tint of the second group of optically switchable windows and/or reduce power to the first group of optically switchable windows” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.

Claim 83 claims “wherein the tinting instructions are determined to reduce power usage using feedback data received from one or more sensors disposed at the building” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.

Claim 84 claims “wherein the tinting instructions are determined based in part on a present power usage and/or present available power” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.

Claim 85 claims “determine at each time interval whether each optically switchable window in the building belongs in the first group or the second group” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.

Claim 86 claims “wherein a schedule of occupancy or readings taken by one or more sensors” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description but he was unable to find a support.


Claim 60 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 60 recites limitation of “a first group” and “a second group” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 60 recites limitation of “applying the tinting instructions to the first and second groups of optically switchable windows” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 60 recites limitation of “wherein the tinting instructions include preference for using available power for the second group of optically switchable windows over the first group of optically switchable windows” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 61 recites limitation of “wherein the preference is to use available power to hold or increase tint of the second group of optically switchable windows and/or reduce power to the first group of optically switchable windows” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 62 recites limitation of “wherein the tinting instructions are determined to reduce power usage using feedback data received from one or more sensors disposed at the building” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 63 recites limitation of “wherein the tinting instructions are determined based in part on a present power usage and/or present available power” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 64 recites limitation of “determining at each time interval whether each optically switchable window in the building belongs in the first group or the second group” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 64 recites limitation of “whether each optically switchable window in the building belongs in the first group or the second group” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 69 recites limitation of “a first group” and “a second group” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 69 recites limitation of “apply, or direct application of, tinting instructions to the first and second groups of optically switchable windows” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 70 recites limitation of “wherein the preference is to use available power to hold or increase tint of the second group of optically switchable windows and/or reduce power to the first group of optically switchable windows” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 71 recites limitation of “wherein the tinting instructions are determined to reduce power usage using feedback data received from one or more sensors disposed at the building” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 72 recites limitation of “wherein the tinting instructions are determined based in part on a present power usage and/or present available power” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 73 recites limitation of “determine at each time interval whether each optically switchable window in the building belongs in the first group or the second group” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 74 recites limitation of “whether each optically switchable window in the building belongs in the first group or the second group” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 81 recites limitation of “a first group” and “a second group” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 81 recites limitation of “apply the tinting instructions to the first and second groups of optically switchable windows” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 82 recites limitation of “wherein the preference is to use available power to hold or increase tint of the second group of optically switchable windows and/or reduce power to the first group of optically switchable windows” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 83 recites limitation of “wherein the tinting instructions are determined to reduce power usage using feedback data received from one or more sensors disposed at the building” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 84 recites limitation of “wherein the tinting instructions are determined based in part on a present power usage and/or present available power” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 85 recites limitation of “determine at each time interval whether each optically switchable window in the building belongs in the first group or the second group” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 86 recites limitation of “wherein a schedule of occupancy or readings taken by one or more sensors” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.


Claims 66-68, 75-80, and 87-90 are also rejected as these are dependent claims from their corresponding independent claims.


Short summary of the prior art cited by the examiner in the PTO-892 form but not used in rejection above.
A. US-9348192 discloses controlling at least one tintable window located between an interior and exterior of a facility.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116